65 N.Y.2d 653 (1985)
In the Matter of Lumbermen's Underwriting Alliance, Appellant,
v.
James P. Corcoran, as Superintendent of Insurance, Respondent.
Court of Appeals of the State of New York.
Argued April 29, 1985.
Decided May 28, 1985.
Edward L. Bookstein, Ronald A. Blake and Charles T. Houston for appellant.
Robert Abrams, Attorney-General (John Q. Driscoll, Robert Hermann and Peter H. Schiff of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER. Taking no part: Judge TITONE.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (103 AD2d 947).